Opinión disidente emitida por el
Juez Asociado Señor Fus-ter Berlingeri.
Con el propósito de ubicar en su propia perspectiva la controversia del caso de autos, conviene comenzar resal-tando sus hechos medulares.
Al acusado se le imputa haber agredido con los puños a otra persona con quien sostenía una relación homosexual. La conducta del acusado alegadamente fue también viola-toria de una orden de protección, que un tribunal de ins-tancia había emitido poco antes, debido a que el acusado había agredido a su compañero en tres ocasiones previas.
Contra el acusado se presentó una denuncia al amparo de la llamada Ley para la Prevención e Intervención con la Violencia Doméstica (en adelante Ley) por el delito de mal-trato agravado. Ese delito se configura, inter alia, cuando la conducta criminal de marras se comete luego de mediar una orden de protección, como alegadamente sucedió en el caso de autos. Por ello, el acusado estaba expuesto a una *241pena de reclusión de dos a cinco años, 8 L.P.R.A. see. 632, en lugar de la pena ordinaria de nueve a dieciocho meses de reclusión que apareja el delito de maltrato conforme a la referida Ley. 8 L.P.R.A. see. 631. Más importante aún, por ello también el acusado no cualificaba para el remedio de desvío y libertad a prueba que dispone la Ley para algunos casos de maltrato doméstico. 8 L.P.R.A. sec. 636(b).
Al momento cuando que el acusado agredió a su compa-ñero, era de conocimiento público que las agresiones contra parejas del mismo sexo se penalizarían al amparo de la Ley. Más aún, la orden de protección contra el acusado se había procurado precisamente al amparo de dicha ley, sin que dicho acusado hubiese cuestionado su aplicabilidad entonces. Sin embargo, varias semanas después de ser de-nunciado por el delito de maltrato agravado al amparo de la Ley, el acusado impugnó que ésta fuese aplicable a los homosexuales. Parece evidente que el planteamiento refe-rido fue motivado por el hecho de que el acusado estaba impedido de acogerse al beneficio de desvío y libertad a prueba que provee la Ley. Sea ello así o no, el caso de autos le presenta a este Tribunal la controversia de si la referida Ley aplica a las parejas homosexuales (a la de este caso y a otras que puedan no presentar las circunstancias particu-lares de la pareja en cuestión). Veamos.
FH FH
Desde el punto de vista técnico-jurídico, la controversia ante nos se suscita por razón de la incongruencia que existe entre datos centrales relativos a la Ley, que parecen ser incuestionables. Por un lado, la mal llamada Ley de Violencia Doméstica tuvo como propósito primordial aten-der el grave problema social de la violencia contra la mujer por parte de su compañero. El mencionado título común de la legislación en cuestión no es enteramente preciso y genera confusión. Ello es así, porque en sus orígenes dicha *242legislación no se estableció con el fin de prohibir sólo la violencia entre cónyuges o para la protección de la familia como tal. El móvil primigenio, más bien, fue combatir la violencia contra la mujer en cualquier caso en que dicha violencia proviniese de algún hombre con quien la perjudi-cada tuviese una relación estrecha, como sería el caso tí-pico en Puerto Rico de la mujer agredida por su concubino.
La cuestión del nombre inadecuado de la Ley que aquí nos concierne merece ser enfatizado, porque es la fuente de mucha de la perplejidad y turbación que genera la contro-versia del caso de autos. Si la Ley referida tratase sobre el asunto indicado por su nombre, ésta dispondría sobre la violencia en el seno del hogar; es decir, sobre la violencia entre los miembros de una familia, que es el significado común y corriente del concepto “violencia doméstica”. Pero resulta que la Ley NO trata de ningún modo medular sobre la violencia en el seno del hogar. Más bien, la Ley trata sobre la violencia entre parejas y no se limita a las parejas casadas. No hay nada en la Ley que disponga que ésta sólo cubre la violencia conyugal o que se extiende únicamente a matrimonios. Por el contrario, la Ley hace referencia una y otra vez a la violencia entre toda una variedad de parejas; abarca inequívocamente toda una serie de relaciones más allá de las meramente maritales. No cabe duda alguna de que la Ley no enfoca la violencia “doméstica” como tal.
En efecto, el entramado y el contenido de la Ley en cues-tión consisten medularmente de medidas y remedios para procurar la integridad física y emocional, y la seguridad de las mujeres que están en riesgo de ser víctimas de con-ducta violenta por razón de sus relaciones íntimas con hombres, cualquiera que fueran tales relaciones, sin estar limitadas de modo alguno sólo a las matrimoniales.
Al aprobar la Ley en cuestión, el legislador estimó que en los casos en que un hombre abuse de una mujer con quien tenga una relación íntima, sea conyugal o de otra índole consensual, no basta con que se le castigue me-*243diante las medidas penales ordinarias relativas a la agresión. Tales hombres deben ser objeto de medidas puni-tivas más severas y las mujeres, además, deben tener a su disposición otros remedios, como las órdenes de protección, para atender la situación de manera integral. También se procuró establecer un mecanismo de desvío a fin de salva-guardar la relación íntima en aquellas situaciones en que ello era lo más deseable.
Establecidos, pues, los claros motivos primordiales del legislador al establecer la legislación referida, relativos a proteger de modo integral a la mujer que sea víctima de violencia por parte de su compañero, debe señalarse ahora su otra gran incongruencia. Resulta que aunque la Ley fue ocasionada por el problema de la violencia contra la mujer, dicha legislación contiene disposiciones fundamentales que están redactadas en términos tan amplios y neutrales que son aplicables a cualquier persona que sea víctima de una conducta violenta por razón de la relación íntima suya con otra persona, sin que importen los géneros de uno u otro. El motivo originario de la Ley fue la violencia contra la mujer provocada por sus relaciones íntimas con hombres, pero el texto final de la Ley trata claramente con cualquier tipo de violencia provocada por las relaciones consensúales ínti-mas entre personas.
En otras palabras, la Ley referida no sólo carece de un nombre adecuado; sino que, además, adolece de una inne-gable incongruencia entre lo que claramente motivó al le-gislador a establecer dicha Ley originalmente y lo que cla-ramente dispone su letra.
Al atender nuestra indelegable responsabilidad de resolver la incongruencia referida en casos como el de autos, estamos obligados a guiarnos por unos fundamentales y conocidos principios jurídicos que conforman nuestro quehacer.
En primer lugar, le debemos respeto y deferencia al claro tenor literal de la legislación en cuestión, como expre-
*244sión de la voluntad final del legislador. Nótese que dicha legislación, en lo pertinente aquí, es clara en su texto. Ade-más, el significado común y corriente de lo expresamente dispuesto en ella no crea ambigüedad alguna. Sencilla-mente, se prohíbe el maltrato entre sujetos que sostienen una relación consensual íntima. Cualquier persona común y corriente entiende lo que dicha prohibición significa. Por ende, conforme a lo que ordena el propio Art. 6 del Código Penal, 33 L.P.R.A. see. 3021, sobre la interpretación de pa-labras y frases, y conforme a lo que hemos resuelto antes sobre el particular, Pueblo v. Sierra Rodríguez, 137 D.P.R. 903 (1995), debemos atenernos a lo que surge claramente de la letra de la ley, y con ello “concluye la interpretación”. (Énfasis suplido.) íd., pág. 907.
Debe destacarse que ya habíamos encarado una situa-ción similar a la del caso de autos, en que el claro texto de una disposición penal no correspondía cabalmente a los propósitos originales de la ley que la creó. En esa ocasión resolvimos que nos obligaba el sentido literal claro de la disposición en cuestión. Aplica al caso de autos lo que re-solvimos en Pueblo v. Martínez Yanzanis, 142 D.P.R. 871, 878 (1997):
...Si bien es cierto ... que la particular cláusula penal en cuestión no corresponde cabalmente a los meritorios propósitos originales de la Ley ..., más cierto a[ú]n es que el texto de esa cláusula es claro y sencillo, y no permite interpretación alguna que no sea la de su sentido literal. De ninguna manera nos encontramos ante una disposición que requiera interpretación para superar una vaguedad, una laguna o una redacción obs-cura o ambigua. No se trata de una disposición concreta que no dé aviso adecuado de lo que prohíbe. (Énfasis suplido.)
Es menester señalar, además, que en la situación que aquí nos concierne no aplica el principio de legalidad. Dicho principio va dirigido a evitar que se extienda a alguna persona una disposición penal por hechos realizados por ella que no están expresamente prohibidos por tal disposición. Lo que repudia ese fundamental principio es *245que se pretenda penalizar una conducta por analogía o, como señalamos en Pueblo v. Matías Báez, 100 D.P.R. 859, 865 (1972), que se intente “por implicación abarcar dentro de una disposición penal otros casos que no están compren-didos en ella”. (Énfasis suplido.) Pero nada de lo anterior sucede aquí. En el caso de autos, la conducta en cuestión está expresamente prohibida por la legislación que aquí nos concierne. Los actos imputados a Ruiz Martínez cons-tituyen claramente el empleo de fuerza física contra la persona con quien sostenía una relación consensual, tal y como lo prohíbe expresamente el Art. 31 de dicha legislación, 8 L.P.R.A. see. 631. En términos comunes y corrientes, lo que ocurre entre los que integran una pareja homosexual cons-tituye una relación consensual íntima. No hay aquí, pues, una situación que permita invocar el principio de legalidad. Lo que hay aquí es otro tipo de complicación, según se ha indicado ya; lo que encaramos es una incon-gruencia entre los propósitos originales de la legislación referida y su claro sentido literal. En tal caso, venimos obligados por lo dispuesto textualmente, según lo hemos resuelto antes.
HH H — I I — í
Otra consideración sencilla pero fundamental también está en orden aquí. Tiene que ver con la víctima en casos como el de autos. La mayoría en su opinión parece ocu-parse sólo del maltratante en la relación homosexual, olvi-dando que en casos de maltrato entre homosexuales tam-bién hay una persona maltratada, una víctima que proteger.
Según se señaló antes, la médula de la legislación que aquí nos concierne radica en tipificar como un delito más serio que el de la mera agresión, el maltrato que se comete contra una persona por otra con quien la víctima ha tenido una relación consensual. El legislador estimó que dicho *246tipo de maltrato constituía un acto más antijurídico que la mera agresión, porque además del daño físico a la víctima, existía también el daño moral resultante del abuso de la relación íntima. En este tipo de maltrato no sólo se injuria a la víctima en sí, sino que se explota también la relación especial existente entre la persona maltratada y el maltra-tante, quien se aprovechó de ella para atacar a la otra persona que tenía puesta su confianza en tal relación. Es por ello que el maltrato referido apareja, de ordinario, una pena mínima de nueve meses de reclusión mientras que la agresión simple sólo acarrea en su pena mínima una multa de $500. Por ello, también el maltrato referido agravado, de ordinario, conlleva una pena de reclusión de tres años, mientras que la agresión agravada de ordinario apareja una pena de reclusión de sólo seis meses. No cabe duda de que el maltrato referido como delito es un crimen más serio que la agresión, por lo que se castiga con una pena más severa.
La doble antijuridicidad referida, que justifica la mayor severidad punitiva de la Ley en cuestión, existe indudable-mente en casos de maltrato relativo a parejas homosexua-les, como existe en el relativo a los varios tipos de parejas heterosexuales. Es un dato innegable de la realidad que el homosexual que maltrata a la persona con quien tiene una relación consensual íntima no sólo incurre en un acto de violencia contra ésta, sino que se ceba también de la rela-ción especial entre ellos. Se justifica, pues, que a las parejas homosexuales se les extienda también el esquema punitivo particular de la legislación referida, independientemente de los juicios sociales que puedan prevalecer sobre la mo-ralidad de los actos sexuales en sí de tales parejas. La si-tuación de los homosexuales no es distinta en tal sentido de las de parejas heterosexuales que sostienen relaciones carnales como concubinos, como compañeros adulterinos o a meramente como novios fornicadores, a quienes la Ley también ampara sin que a nadie sorprenda y sin que nadie *247lo cuestione. Existe, pues, un claro fundamento para soste-ner que a las parejas homosexuales les aplica la legislación aludida, que concuerda con el claro tenor literal de la Ley. En el caso de maltrato entre parejas homosexuales está involucrada una antijuridicidad similar a la que existe con respecto al maltrato entre otras parejas heterosexuales que han sostenido relaciones consensúales. Dicho de ma-nera más sencilla, la víctima del maltrato referido que es homosexual sufre daños jurídicos mayores que la víctima de una mera agresión, como sucede también con la víctima de maltrato que es heterosexual. Negarle a aquella la pro-tección que el ordenamiento penal dispone en términos cla-ramente aplicables a ambas víctimas no sólo contraviene lo que preceptúa la Ley textualmente, sino que es contrario también a la justificación jurídica de ésta.
Resulta, pues, que la lógica interna de la Ley, como su claro sentido literal, apuntan ambos a su aplicabilidad a las parejas homosexuales. No le compete a este Tribunal hacer una interpretación que sea contraria al claro sentido y a la clara letra de la Ley. Lo que nos compete aquí es acatar lo dispuesto por el legislador.
IV
Con arreglo a lo expuesto antes, yo adjudicaría el caso de autos al amparo de lo que claramente dispone la lla-mada Ley de Violencia Doméstica. Como la mayoría del Tribunal resuelve de otro modo, yo disiento.